Order entered January 11, 2019




                                             In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                      No. 05-18-01002-CV

                VALPAK DIRECT MARKETING SYSTEMS, INC., Appellant

                                                V.

                               COLONIAL SAVINGS, F.A., Appellee

                        On Appeal from the 366th Judicial District Court
                                     Collin County, Texas
                            Trial Court Cause No. 366-03570-2018

                                            ORDER
        Before the Court is the parties’ January 9, 2019 joint motion to extend the time to file

appellee’s brief. This is appellee’s fourth request for an extension in this accelerated appeal. In

the motion, the parties explain that they reached a settlement in December and are in the process

of finalizing their settlement agreement. We GRANT the motion to the extent that we ORDER

that either a motion to dismiss the appeal or appellee’s brief be filed no later than February 8,

2019. As appellant’s brief was filed on October 11, 2018, this appeal will be set for submission

if neither is timely filed.


                                                      /s/   KEN MOLBERG
                                                            JUSTICE